Citation Nr: 1511060	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2013 and October 2014, the appeal was remanded by the Board for further development, and it now returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary.  The appeal was remanded in October 2014 because the VA opinion as to the etiology of the Veteran's hearing loss was inadequate.  The examiner had relied on the Veteran's normal hearing in service, including at separation, as a rationale, which is insufficient.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   The October 2014 remand also requested an opinion as to whether the Veteran's hearing loss was caused or aggravated by his service-connected tinnitus.  The response received was as follows:  

Normal hearing was noted for both ears on [the Veteran's] enlistment examination on 10/19/61 and normal hearing was noted for both ears on his separation examination on 09/30/63 with no significant threshold shift in either ear. Therefore, his current hearing loss is a cumulative effect of non-military noise exposure and presbycusis.

[The] Veteran's tinnitus is not related to hearing loss as a result of military noise exposure as he had normal hearing during military service. He is currently service connected for tinnitus and therefore, his tinnitus must be attributed to another medical condition not opined by an Audiologist. Tinnitus can interfere and potentially mask out conversational speech. However, as previously stated this veteran is already service connected for tinnitus.

Unfortunately, the opinion as to the etiology of the Veteran's hearing loss was predicated on his normal hearing in service.  Further, the opinion requested by the Board on secondary service connection was on the question of whether the Veteran's tinnitus caused or aggravated his hearing loss, but the opinion supplied addresses whether his hearing loss caused or aggravated the his tinnitus.  Consequently, the VA opinions obtained by the AOJ in response to the October 2014 remand were not compliant with the Board's orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board determines that the December 2014 VA opinion and January 2015 addendum are inadequate and the appeal must again be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c). Expedited handling is requested.)

1. Obtain an opinion from an audiologist other than the audiologist who provided the previous VA opinions.  The entire claims file should be made available for review in conjunction with the examination.  Upon review of the record, the examiner must respond to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss began in service, was cause by service, or is otherwise related to his military service?

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is caused or aggravated by his service-connected tinnitus?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for any opinion offered must be provided.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion.

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.
 
2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal, including a review of all evidence received since the January 2015 supplemental statement of the case (SSOC). If any benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




